DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 01/03/2021 in which claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 11/06/2020 and 11/02/2020 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BENSCH et al. (JP2009113803 A) in view of Antunes (US 20170267222 A1).
Regarding claims 1 and 8, BENSCH (Figs. 1-2) discloses a service brake system having at least one braking valve; a braking controller for controlling the service brake system (… an electro-pneumatic parking brake with a spring-loaded accumulator, and a service brake. By service brake is meant here a normal brake designed to brake a motor vehicle. Parking brakes are constructed such that a spring-loaded accumulator will brake the vehicle unless electrical or pneumatic energy is supplied, as is common in electric control systems; BENSCH at [0009], [0017]-[0018] and at least ¶ [0024]-[0028]); and 
an advanced driver assistance system (ADAS) controller, communicating with the braking controller (a motor vehicle has a driver assistance system according to the invention, an electro-pneumatic parking brake with a spring-loaded accumulator, and a service brake; BENSCH at [0017] and [0018]); wherein the ADAS controller requests activation of the service brakes of the commercial vehicle until the vehicle is stationary  (The parking brake 28 includes a 1-stability holding valve 42 and a 2-stability pneumatic valve 44, which are connected to the electric control unit 24 via control lines 46.1, 46.2, respectively; BENSCH at [0025]) and the braking controller, in response to the ADAS controller requesting activation of the service brakes (service brake 26 and parking brake 28 remain in the active position; BENSCH at [0038] and To bring the parking brake to the active position, retention valve 42 is brought to the active position and pneumatic valve 44 is brought to the second position… the electric control unit 24 inquires whether the motor vehicle 10 is stationary or whether the communication between the electric control unit 24 and the control unit 30 is interrupted. If yes, then in step 66 the parking brake 28 is engaged as described above and the vehicle reaches a steady state 68; BENSCH at [0041]). 
BENSCH does not explicitly teach a system for automatically parking a commercial vehicle comprising: determines the commercial vehicle should remain stationary and activates the at least one braking valve to exhaust system pressure to mechanically park the vehicle. However, Antunes teaches a system for automatically parking a commercial vehicle (Fig. 1, vehicle 100) comprising: determines the commercial vehicle should remain stationary and activates the at least one braking valve to exhaust system pressure to mechanically park the vehicle (… Vehicle 100 includes an air operated service brake system as is commonly included on many commercial vehicles. … vehicle 100 also has a parking brake automatic application system (PBAAS) which complements the function of a secondary brake system (which can be an EMDSRM, for example); Antunes at [0028]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified BENSCH to include a system for automatically parking a commercial vehicle, as taught by Antunes in order to bring a vehicle to a complete stop without any driver intervention.

Regarding claim 2, BENSCH, as modified by Antunes discloses the claimed invention substantially as explained above. Further, BENSCH (Figs. 1-2) teaches wherein the braking valve is combination of a traction relay valve and a modulator valve (The parking brake 28 includes a 1-stability holding valve 42 and a 2-stability pneumatic valve 44, which are connected to the electric control unit 24 via control lines 46.1, 46.2, respectively; BENSCH at [0038], and at least ¶ [0024]-[0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over BENSCH et al. (JP2009113803 A) in view of Antunes (US 20170267222 A1) as applied to claims 1 and 8 above, in view of  Wulf (US 20190248349 A1).
Regarding claim 3, BENSCH, as modified by Antunes discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the braking valve is activated until the system pressure is less than a parking brake activation pressure. However, Wulf teaches or at least suggests wherein the braking valve is activated until the system pressure is less than a parking brake activation pressure (The venting function 140 can for example also be activated if the parking brake control device 120 activates an immobilizer 29 that provides that the fuel feed to the engine 28 is stopped and the engine 28 stalls as a result and the pressure medium reservoir filling device 24 is no longer providing reservoir pressure medium 27; Wulf at [0073]). It would have been obvious to one ordinary skill ion  the art, before the effective filing date of the claimed invention to have modified BENSCH to include the braking valve is activated until the system pressure is less than a parking brake activation pressure, as taught by Wulf in order to provide safe and reliable electronic control of pneumatic parking brake is ensured with little effort.

Regarding claim 4, BENSCH, Antunes, as modified by disclose as modified by Wulf discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the parking brake activation pressure is between about 60psi and about 80psi. Nonetheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parking brake activation pressure is between about 60psi and about 80psi, as this would have been an obvious design preference and routine selection of pressure values to the ordinary skill artisan, in order to optimize the detector and performance characteristics of the parking brake activation pressure for a particular application at hand. It is noted that the specification does not appear to provide any criticality for these claimed pressure values. 

Regarding claim 5, BENSCH, Antunes, as modified by Wulf disclose the claimed invention substantially as explained above, but does not explicitly teach wherein the braking valve is activated cyclically for a predetermined period of time to exhaust system pressure (The venting function 140 can for example also be activated if the parking brake control device 120 activates an immobilizer 29 that provides that the fuel feed to the engine 28 is stopped and the engine 28 stalls as a result and the pressure medium reservoir filling device 24 is no longer providing reservoir pressure medium 27; Wulf at [0073]). It would have been obvious to one ordinary skill ion  the art, before the effective filing date of the claimed invention to have modified BENSCH to include the braking valve is activated cyclically for a predetermined period of time to exhaust system pressure, as taught by Wulf in order to provide safe and reliable electronic control of pneumatic parking brake is ensured with little effort.

Regarding claim 6, BENSCH, Antunes, as modified by Wulf disclose the claimed invention substantially as explained above, but does not explicitly teach wherein the number of cycles of activation is tuned for the commercial vehicle to achieve a system pressure less than a parking brake activation pressure the braking valve is activated cyclically for a predetermined period of time to exhaust system pressure (The venting function 140 can for example also be activated if the parking brake control device 120 activates an immobilizer 29 that provides that the fuel feed to the engine 28 is stopped and the engine 28 stalls as a result and the pressure medium reservoir filling device 24 is no longer providing reservoir pressure medium 27; Wulf at [0073]). It would have been obvious to one ordinary skill ion  the art, before the effective filing date of the claimed invention to have modified BENSCH to include the number of cycles of activation is tuned for the commercial vehicle, as taught by Wulf in order to provide safe and reliable electronic control of pneumatic parking brake is ensured with little effort.

Regarding claim 7, BENSCH, Antunes, as modified by Wulf disclose the claimed invention substantially as explained above, but does not explicitly teach wherein the predetermined period of time is between about one second and about fifteen seconds. Nonetheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the predetermined period of time is between about one second and about fifteen seconds, as this would have been an obvious design preference and routine selection of pressure values to the ordinary skill artisan, in order to optimize the detector and performance characteristics of the predetermined period of time for a particular application at hand. It is noted that the specification does not appear to provide any criticality for these claimed period of time. 

Regarding claim 9, BENSCH, Antunes, as modified by Wulf disclose the claimed invention substantially as explained above, but does not explicitly teach determining if a system pressure is less than a predetermined pressure and continuing to activate the braking valve until the system pressure is less than the predetermined pressure. However, Wulf teaches or at least suggests determining if a system pressure is less than a predetermined pressure and continuing to activate the braking valve until the system pressure is less than the predetermined pressure (The venting function 140 can for example also be activated if the parking brake control device 120 activates an immobilizer 29 that provides that the fuel feed to the engine 28 is stopped and the engine 28 stalls as a result and the pressure medium reservoir filling device 24 is no longer providing reservoir pressure medium 27; Wulf at [0073]). It would have been obvious to one ordinary skill ion  the art, before the effective filing date of the claimed invention to have modified BENSCH to include determining if a system pressure is less than a predetermined pressure, as taught by Wulf in order to provide safe and reliable electronic control of pneumatic parking brake is ensured with little effort.

Regarding claim 10, BENSCH, Antunes, as modified by Wulf disclose the claimed invention substantially as explained above, but does not explicitly teach cyclically activating the braking valve for a predetermined amount of time until a predetermined number of cycles are completed.
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify cyclically activating the braking valve for a predetermined amount of time until a predetermined number of cycles are completed, as this would have been an obvious design preference and routine selection of pressure values to the ordinary skill artisan, in order to optimize the detector and performance characteristics of cyclically activating for a particular application at hand. It is noted that the specification does not appear to provide any criticality for these claimed cycles. 

Regarding claim 11, BENSCH, Antunes, as modified by Wulf disclose the claimed invention substantially as explained above, but does not explicitly teach wherein the predetermined number of cycles are related to causing the system pressure to be less than the predetermined pressure. Nonetheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the predetermined number of cycles are related to causing the system pressure to be less than the predetermined pressure, as this would have been an obvious design preference and routine selection of pressure values to the ordinary skill artisan, in order to optimize the detector and performance characteristics of cyclically activating for a particular application at hand. It is noted that the specification does not appear to provide any criticality for these claimed cycles. 

Regarding claim 12, BENSCH, Antunes, as modified by Wulf disclose the claimed invention substantially as explained above, but does not explicitly teach wherein the predetermined number of cycles is five cycles. Nonetheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the predetermined number of cycles is five cycles, as this would have been an obvious design preference and routine selection of cycles to the ordinary skill artisan, in order to optimize the detector and performance characteristics of the predetermined number for a particular application at hand. It is noted that the specification does not appear to provide any criticality for these claimed cycles. 

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           
/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663